Per Curiam.
This is an action for malicious prosecution and false imprisonment (Chapters 105-8 and 105-9 of the Code) against an individual and his employer, a corporation. The liability of the corporation is predicated solely on the allegation in each count that the corporation by its conduct ratified the acts of the individual who was a manager of one of its service stations. The petition alleged that the individual defendant caused a warrant to be issued and the plaintiff arrested on a charge of larceny, as alleged in one count of the petition of “$60 from defendant’s service station.” The deposition of the plaintiff shows that the charge against him was based on the mysterious disappearance of money while the station in question was open for business. The affidavit of a corporate officer, based on personal knowledge, that the individual manager under his contract of employment was totally responsible for shortages at the service station, except in the case of proven theft by an individual or theft when the station was closed, and that the individual defendant at no time during his employment had authority from the corporation to swear out a warrant charging a person with a crime, was sufficient to pierce and rebut the conclusion in the pleadings on the controlling issue of corporate liability under the doctrine of respondeat superior, and the plaintiff having offered no evidence of the conduct of the corporation or other facts to create a jury question of the issue, the trial judge did not err in sustaining a motion for summary judgment on behalf of the corporate defendant. Code Ann. §§ 110-1202, 110-1203, 110-1205; Scales v. Peevy, 103 Ga. App. 42, 47 (118 SE2d 193); Studstill v. Aetna Cas. &c. Co., 101 Ga. App. 766 (2) (115 SE2d 374); Allen v. Safeco Ins. Co., 108 Ga. App. 278 (132 SE2d 859); Crutcher v. Crawford Land Co., 220 Ga. 298 (3) (138 SE2d 580); Calhoun v. Eaves, 114 Ga. App. 756, 759 (152 SE2d 805).

Judgment affirmed.

Long, Wi&inberg ■& Ansley, Ben L. Weinberg, Jr., Robert L. Mitchell, T. Scott Walters, for appellees.